Citation Nr: 1613315	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  13-04 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased disability rating for chronic depression in excess of 50 percent.

2.  Entitlement to restoration of 30 percent disability rating for service-connected Crohn's disease, to include the question of propriety of a reduction in the disability rating to 10 percent effective August 1, 2015.

3.  Entitlement to an increased disability rating for Crohn's disease in excess of 30 percent.

4.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1981 to February 1983.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the RO in Nashville, Tennessee, which denied increased disability ratings for the service-connected chronic depression and Crohn's disease, and denied entitlement to a TDIU.  In a March 2013 rating decision, the RO proposed to reduce the 30 percent disability rating for Crohn's disease to 10 percent.  The rating was subsequently reduced in a May 2015 rating decision.

The Veteran testified from Muskogee, Oklahoma, at a December 2015 Board videoconference hearing before the undersigned Veterans Law Judge (VLJ), who was seated in Washington, DC.  The hearing transcript has been associated with the record.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  

The Crohn's disease restoration and increased rating issues and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire increased rating period on appeal, the severity, frequency, and duration of the symptoms of the service-connected chronic depression more nearly approximated occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

For the entire increased rating period on appeal, the criteria for an increased disability rating in excess of 50 percent for chronic depression have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.130, Diagnostic Code 9434 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In the instant decision, the Board remands the Crohn's disease rating issues and entitlement to a TDIU.  As such, further discussion of VA's duties to notify and to assist as to those issues is unnecessary.  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In April 2010, August 2010, and January 2011, VA issued the Veteran VCAA notice which informed of the evidence generally needed to support a claim for an increased disability rating, what actions needed to be undertaken, and how VA would assist in developing the claim.  The notices were issued to the Veteran prior to the March 2011 rating decision from which the instant appeal arises.  Further, the rating issue on appeal was readjudicated in a January 2013 statement of the case (SOC), and subsequently issued May 2015 and July 2015 supplemental statements of the case (SSOC); therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran received VA mental health examinations in May 2010 and February 2011.  The VA examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination reports reflect that the VA examiners reviewed the record, conducted in-person examinations with appropriate testing, and answered all relevant questions.  

All relevant documentation, including VA treatment (medical) records, has been secured or attempted to be secured, and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issue of an increased rating for the service-connected depression.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Increased Disability Rating for Depression

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Under Diagnostic Code 9434, a 50 percent rating will be assigned for a mental disability which is productive of occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks occurring more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material or forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating will be assigned for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  A 100 percent rating will be assigned for total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting herself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The Global Assessment of Functioning (GAF) is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  A score of between 1 and 10 is defined as persistent danger of severely hurting self or others (e.g., recurrent violence) or persistent inability to maintain minimal personal hygiene or serious suicidal act with clear expectation of death.  A score of between 11 and 20 conveys that there is some danger of hurting self or others (e.g., suicide attempts without clear explanation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  A score of between 21 and 30 is assigned when behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A score of between 
31 and 40 denotes some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A score of between 41 and 50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning, (e.g., no friends, unable to keep a job).  A score of between 51 and 60 reflects moderate difficulty in social, occupational, or school functioning.  A score of between 61 and 70 indicates the presence of mild symptoms and/or some difficulty in social, occupational, or school functioning, but a generally satisfactory level of functioning.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

The Secretary of VA, acting within his authority to adopt and apply a schedule of ratings, chose to create one general rating formula for mental disorders.  
38 U.S.C.A. § 1155; see 38 U.S.C.A. § 501 (West 2014); 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 psychiatric disorders, there can be no doubt that the Secretary of VA anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997).  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (1992).  

The evidence considered in determining the level of impairment under 38 C.F.R. 
§ 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. § 4.126.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  The schedular rating criteria rate by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The Federal Circuit has embraced the Mauerhan interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the Federal Circuit held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

In the March 2010 claim, the Veteran advanced that symptoms of the service-connected depression had worsened.  At the December 2015 Board videoconference hearing, the Veteran testified to spending most time at home so as to avoid crowds of people.  The Veteran denied suicidal ideation and testified to being able to function independently and maintain personal hygiene.  The Veteran testified to having anger outbursts a couple of times per week, usually involving the family.  The Veteran also testified to having irritability.  Further, while the Veteran had road rage in the past, the Veteran testified that such an episode had not happened recently.  The Veteran denied having panic attacks.  The Veteran also testified to checking multiple times per night that the doors and windows of the home were locked.  When asked about motivation, the Veteran testified to not feeling like doing anything on a daily basis.  

A March 2010 VA treatment record reflects that the Veteran complained of agitation and strained marital relations.  Sleep difficulties and suicidal and/or homicidal ideation were denied.  Upon examination the Veteran was alert and attentive, hygiene and grooming were appropriate, there were no psychomotor issues, attitude was calm, cooperative, and pleasant, speech was fluent and regular, thoughts were logical, there were no delusions, hallucinations, or paranoia, judgment and insight were good, and cognition was intact.  Mood was neutral and affect was constricted.  A GAF of 60 was assigned.

A May 2010 VA treatment record noted that the Veteran continued to feel stressed and irritable.  Marital issues also continued with the Veteran putting the blame on his wife.  Upon examination the Veteran was alert and attentive, had appropriate hygiene and grooming, was calm and cooperative, had fluent and regular speech, had logical thought process, had good insight and judgment, and cognition was intact.  There were no hallucinations, delusions, paranoia, or suicidal or homicidal ideation, intent, or plan.  A GAF of 55 was assigned.  In a subsequent August 2010 VA mental health treatment record, it was noted that the Veteran and his wife were getting along "all right." 

In February 2010, the Veteran underwent a Beck Depression Inventory.  The Inventory report reflects that the Veteran had severe symptoms of sadness, loss of energy, and changes in sleeping patterns.  Moderate symptoms were loss of pleasure and loss of interest.  Mild symptoms included pessimism, past failure, self-dislike, self-criticalness, irritability, concentration difficulty, tiredness or fatigue, and loss of interest in sex.  The inventory found that the Veteran had a score of 28, reflecting moderate to severe depression.

A February 2011 VA treatment record reflects that the Veteran conveyed having quit working and was looking for a new job.  As to the reasons for quitting, the Veteran cited to the irritability and difficulty lifting due to bad shoulders.  The Veteran advanced having improved relationships with his wife and children.  Further, the Veteran's sleep had improved, and suicidal and/or homicidal ideation was denied.  Upon examination the Veteran had many of the same symptoms discussed above, and a GAF of 55 was assigned.

A May 2012 VA mental health treatment record conveys that the Veteran continued to spend most time at home.  Sleep and anxiety were better controlled with medications, and the Veteran denied suicidal or homicidal ideation.  Upon examination the Veteran again displayed many of the symptoms discussed above.  A GAF of 55 was assigned.  A VA treatment record from October 2013 noted that the Veteran advanced continued moodiness and irritability without acting out in a physical fashion.  Upon examination the Veteran was fully oriented, had normal intelligence, had intact memory, and denied suicidal or homicidal ideation.  Affect was anxious.  A GAF of 50 was assigned.

There are extensive VA treatment records detailing the symptoms and treatment of the service-connected depression beyond those records discussed above, but reflect symptoms and occupational and social impairment consistent with those noted, as reported by the Veteran and noted on examinations and during treatment.  Having reviewed all the records, the Board notes that the VA treatment records not specifically itemized reflect depression symptoms and occupational and social impairment similar to, and consistent with, those already discussed above, such that a detailed reporting of specific items of evidence in the VA treatment records would not illuminate the symptoms or occupational and social impairment the Veteran experienced during the rating period.

The report from a May 2010 VA mental health examination conveys that the Veteran advanced constantly feeling sad, being irritable with others, being impatient and prone to verbal outbursts, being social isolative, both at work and at home, sleep difficulties, weekly crying spells, feelings of hopelessness, suicidal thoughts without plan or gestures, chronic worry, particularly about losing employment due to verbal outbursts, and feelings of being overwhelmed.

Upon examination in May 2010, the Veteran was dressed casually, psychomotor activity was lethargic, speech was unremarkable, attitude was irritable, mood was angry, there was orientation to all spheres, thoughts were logical and goal directed, although attention was easily distracted, there were no delusions, hallucinations, or ritualistic behaviors, and the Veteran's behavior was appropriate.  As to judgment and insight, it was noted that the Veteran did not understand the outcome of behavior or that he had a problem.  The Veteran denied panic attacks.  There were no homicidal thoughts, although suicidal thoughts were noted.  Impulse control was fair and there were no episodes of violence.  Memory was normal.  The Veteran was able to maintain minimum personal hygiene and conduct activities of daily living.  It was noted that the Veteran was working as a warehouse worker at the time of the examination.  A GAF of 55 was assigned.

At the conclusion of the examination in May 2010, the VA examiner opined that the Veteran had reduced reliability and productivity due to mental disorder symptoms.  In rendering this opinion, the VA examiner noted that the Veteran continued to experience significant depressive symptoms such as crying spells, feeling overwhelmed, chronic worry, irritability, anger, disturbed sleep, weight gain, and low mood most days and most of each day.  The Veteran was working full time; however, excessive days were being missed due to health and mood.  While the Veteran was fulfilling the basic responsibility of being a part of a family, the relationship with the wife was strained and the Veteran would isolate a great deal of the time.

The Veteran received a second VA mental health examination in February 2011.  The examination report reflects that the Veteran advanced having less energy since the May 2010 VA examination; however, sleep had become more stable.  The Veteran conveyed having difficulty maintaining concentration in conversations and difficulty recalling tasks around the house.  When the Veteran was previously employed, he would frequently make mistakes and then repeat the same mistake.  The Veteran advanced being regularly depressed and irritable, and also preferring to spend time alone.  Upon reviewing the Veteran's VA mental health treatment records, the VA examiner noted that the Veteran had been assigned a GAF of 48 in a December 2010 VA treatment record.

Upon examination in February 2011, the Veteran was clean, neatly groomed, and appropriately dressed, psychomotor activity and speech were unremarkable, attitude was cooperative, affect was normal, mood was depressed, and there was orientation to all spheres, although the Veteran was easily distracted.  Thought process and content were unremarkable.  There were no delusions, hallucinations, obsessive or ritualistic behavior, or inappropriate behavior.  The Veteran denied panic attacks, episodes of violence, and homicidal or suicidal thoughts.  Remote memory was normal, while recent memory and immediate memory were mildly impaired.  A GAF of 55 was assigned.  

Under occupation it was noted that the Veteran had become unemployed from his job as a warehouse worker in the past year.  The Veteran advanced that the unemployment was due to both Crohn's disease and the depression.  Symptoms of depression that led to the unemployment included problems focusing, being written up for mistakes, and the desire to socially isolate from coworkers.  Further, the Veteran's irritability created issues at work. 

At the conclusion of the examination in February 2011, the VA examiner opined that the Veteran had reduced reliability and productivity due to the mental health symptoms.  Specifically, the VA examiner noted that the Veteran did not appear to be completely unemployable when considering mental health symptoms.  While the Veteran experienced ongoing worry, irritability, anger, sadness, and dysphoric mood, the Veteran advanced that relationships with family members were generally stable since the previous VA examination.  The Veteran's advanced difficulties with mood, attention, concentration, and memory would likely reduce reliability and productivity in the workplace, but would not appear to completely preclude employment.  As an example, the Veteran was able to maintain employment "until his decision to leave employment in December 2010."  The VA examiner also noted that the Veteran's tendency to over focus on somatic symptoms increased the likelihood that he would be absent from work in order to attend to possible health concerns.

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of an increased disability rating in excess of 50 percent for the service-connected depression for any period.  For the entire relevant rating period on appeal, the Veteran's depression symptoms more nearly approximated occupational and social impairment with reduced reliability and productivity.

During the course of this appeal the Veteran received two VA mental health examinations.  The VA examination reports reflect that, after considering the relevant evidence, both VA examiners opined that the Veteran's symptoms were most consistent with occupational and social impairment with reduced reliability and productivity.  In rendering the occupational opinion, the VA examiner at the May 2010 examination considered the symptoms of crying spells, feeling overwhelmed, chronic worry, irritability, anger, disturbed sleep, weight gain, and low mood most days and most of each day.  Further, in rendering the social opinion, the VA examiner discussed how the Veteran had a strained relationship with the family and was socially isolated; however, the Veteran was still able to fulfill the basic responsibilities of being part of a family.

A similar analysis was conducted by the VA examiner at the February 2011 VA mental health examination.  As to occupational impairment, the VA examiner explained that symptoms such as difficulties with mood, attention, concentration, and memory would likely reduce reliability and productivity in the workplace, but would not appear to completely preclude employment.  As to social impairment, the VA examiner discussed how symptoms of ongoing worry, irritability, anger, sadness, and dysphoric mood continued to impair social interaction; however, overall the Veteran's relationships with family members were generally stable since the May 2010 VA examination.

The Board has considered whether the Veteran's mental health symptoms were of such severity, frequency, and/or duration to find that social and occupational impairment was either total (warranting a total 100 percent disability rating) or caused deficiencies in most areas (warranting a 70 percent disability rating).  Initially, the Board notes that the Veteran advanced having suicidal ideation at one point; however, the evidence reflects that there was no intent, and the thoughts quickly resolved.  Further, the evidence reflects that throughout the majority of the relevant time period on appeal the Veteran had no suicidal thoughts.  As such, the evidence reflects that the suicidal thoughts were not of such severity, frequency, and/or duration as to be the type considered when assigning a 70 percent or 100 percent disability rating.  

Further, while there is some indication that the Veteran had daily depression symptoms, the evidence does not reflect that the symptoms were of such severity, frequency, and/or duration as to affect the ability to function independently, appropriately, and effectively.  As such, the severity, frequency, and duration more nearly approximate the 50 percent criteria for reduced reliability and productivity.  Additionally, while the Veteran has had difficulty adapting to stressful circumstances at work, the Board notes, per the evidence and the VA mental health examiners, the difficulty was not of such severity, frequency, and/or duration to more nearly approximate the 70 percent or 100 percent rating criteria.  

While the Veteran has had memory and concentration issues, the evidence does not reflect severity, frequency, and/or duration of symptoms beyond that considered under the 50 percent rating criteria (impairment of short and long-term memory).  Finally, as to the Veteran's irritability and anger issues, the evidence reflects that the Veteran has not struck out physically during a period of anger or irritability.  As such, the severity, frequency, and duration of the Veteran's anger symptoms do not compare to the 70 percent and 100 percent rating criteria, which contemplate some form of violence and/or a persistent danger of harm.

The Board has considered all of the other mental health symptoms discussed above, including their severity, frequency, and duration.  In evaluating these symptoms, the Board finds that the severity, frequency, and duration are more appropriately consistent with the symptoms contemplated by a 50 percent disability rating for occupational and social impairment with reduced reliability and productivity.  As discussed above, two VA examiners, after considering the relevant evidence, opined that the symptoms discussed above reflected occupational and social impairment with reduced reliability and productivity, the criteria for a 50 percent disability rating.  Such findings are supported by the medical evidence and VA examination reports throughout the course of this appeal.  

During the relevant period on appeal the lowest GAF score recorded was a 48, denoting serious symptoms or serious social or occupational impairment.  While this is a general assessment of overall severity of symptoms or overall degree of impairment by one of many examiners, when interpreted in the context of all the evidence in this case showing the actual symptoms and actual degree of occupational and social impairment, it does not demonstrate the significant deficiencies in most areas or total occupational and social impairment required for either a 70 percent.  See 38 C.F.R. § 4.2 (2015) ("It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present").  

Considering the above, including the severity, frequency, and duration of the identified mental health symptoms, the Board finds that that the depression symptoms do not more nearly approximate the symptoms contemplated for either a 70 percent or 100 percent disability rating, and, more importantly, the symptoms do not produce either the deficiencies in most areas or the total occupational and social impairment required for either a 70 percent or 100 percent total disability rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.  Rather, the severity, frequency, and duration of the Veteran's symptoms more nearly approximate the level of occupational and social impairment considered by a 50 percent disability rating, 

namely, reduced reliability and productivity.  For these reasons, the Board finds that the preponderance of the evidence is against the appeal for an increased disability rating for depression in excess of 50 percent for any period.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.3, 4.7, § 4.130, Diagnostic Code 9434.

Extraschedular Consideration

The Board has also considered whether an extraschedular rating is warranted for the service-connected chronic depression.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).
 
The United States Court of Appeals for Veterans Claims (Court) has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

With respect to the first prong of Thun, the evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular rating inadequate.  A comparison between the level of severity and symptomatology of the Veteran's depression with the established criteria found in 38 C.F.R. § 4.130, Diagnostic Code 9434, reflects that the diagnostic criteria reasonably describe the Veteran's disability level and symptomatology and degree of occupational and social impairment.  The diagnostic criteria convey that compensable ratings will be assigned for depression which manifests by various levels of occupational and social impairment.  The Veteran's disability picture has been shown to encompass occupational and social impairment based on symptoms that fall within the diagnostic criteria for a 50 percent rating for the rating period on appeal.  Symptoms of the depression included crying spells, feeling overwhelmed, chronic worry, irritability, anger, disturbed sleep, low mood most days and most of each day, social isolation, and marital and family issues, among other symptoms discussed above.  

All the impairment and symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" examples or symptoms in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The GAF scores, which are incorporated into the schedular rating criteria as part of the DSM-IV, assess the degree of overall occupational and social impairment.  The evidence in this case includes GAF scores ranging from 48 to 55, which reflect an overall assessment of severity of symptoms or degree of occupational and social impairment, which is relevant to the degree of occupational and social impairment upon which depression is rated.  For these reasons, the Veteran's service-connected depression has not been shown to be productive of an exceptional disability picture; therefore, the Board determines that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not merited.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.         

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above.  In the absence of exceptional factors associated with chronic depression, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The issue of entitlement to a TDIU is addressed below.


ORDER

For the entire relevant rating period on appeal, an increased disability rating for chronic depression in excess of 50 percent is denied.



REMAND

Increased Crohn's Disease Rating

A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95.  The Veteran last received a VA gastrointestinal examination in February 2013.  At the December 2015 Board videoconference hearing, the Veteran testified that at a medical appointment three months earlier a gastrointestinal physician informed the Veteran that the Crohn's disease had worsened.  As such, the Board finds remand for a new VA gastrointestinal examination warranted.

Restoration of Former Crohn's Disease Rating

The May 2015 RO rating decision reducing the disability rating for the service-connected Crohn's disease was based upon medical evidence that the Crohn's disease was no longer active and that current gastrointestinal issues are due to a non-service-connected disability.  As noted above, the Board is remanding the Crohn's disease increased rating issue as the Veteran has advanced that a medical professional conveyed that the Crohn's disease had worsened.  In order to worsen, the disease must be active; therefore, on remand an opinion should be obtained as to whether the Crohn's disease is currently active, and if so, when the disease became active.

Entitlement to a TDIU

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b) (2015).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The May 2015 rating decision reducing the Veteran's disability rating from 30 percent to 10 percent for Crohn's disease also caused the combined rating percentage to drop from 70 percent to 60 percent.  Restoration of the previous 30 percent rating will have a significant impact on whether the Veteran may be entitled to a TDIU under 38 C.F.R. § 4.16(a).  As such, the issue of entitlement to a TDIU is inextricably intertwined with the issue of restoration of the 30 percent disability rating for service-connected Crohn's disease, and adjudication of entitlement to a TDIU must be deferred pending the proposed development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Outstanding Treatment Records 

VA should obtain all relevant VA and private clinical documentation that could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the AOJ should obtain any outstanding VA treatment records for the period from July 2015.

Accordingly, the issues of restoration of 30 percent disability rating for service-connected Crohn's disease, to include the question of propriety of a reduction in the disability rating to 10 percent effective August 1, 2015, an increased disability rating for Crohn's disease in excess of 30 percent, and entitlement to a TDIU are REMANDED for the following action:

1.  Associate with the record all VA treatment records pertaining to the treatment of the service-connected disabilities, not already of record, for the period from October 2015.

2.  Schedule the Veteran for the appropriate VA gastrointestinal examination in order to assist in determining the current level of severity of the Veteran's service-connected Crohn's disease.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The VA examiner should provide the following:

A)  The VA examiner should report the extent of the Crohn's disease symptoms in accordance with VA rating criteria.  If the VA examiner finds that the Crohn's disease is inactive, the VA examiner should opine as to the cause of any gastrointestinal symptoms, and whether such symptoms are caused by a disability related to the inactive Crohn's disease.

B)  If the VA examiner finds the Crohn's disease to be active, the VA examiner should opine as to when the Crohn's disease became active.  In rendering such opinion, the VA examiner should address the relevant VA treatment records and VA gastrointestinal examinations finding that the Veteran's Crohn's disease has been inactive for a significant period of time.

C)  If the VA examiner finds the Crohn's disease to be active, or if the VA examiner finds that the gastrointestinal symptoms are caused by a disability related to the inactive Crohn's disease, the VA examiner should opine as to whether the gastrointestinal disability precludes substantially gainful employment.

3.  Then readjudicate the issues of restoration of 30 percent disability rating for service-connected Crohn's disease, to include the question of propriety of a reduction in the disability rating to 10 percent effective August 1, 2015, an increased disability rating for Crohn's disease in excess of 30 percent, and entitlement to a TDIU.  If any benefit sought on appeal remains denied, the Veteran and representative should be provided a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


